Citation Nr: 0309920	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service connected low back disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a service connected low back disability for the 
period subsequent to March 22, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1951 
to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 hearing officer's decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That rating decision found 
clear and unmistakable error in a prior rating decision and 
granted service connection for a low back disorder.  That 
decision also assigned a noncompensable (0%) disability 
rating effective from July 23, 1955 and assigned a 10 percent 
disability rating, effective March 23, 1998. 

In June 2002 the Board conducted additional development which 
included obtaining additional service department records.  
Now the case must be remanded to the RO for consideration of 
the evidence obtained by the Board's development.  

The case was previously phrased as a claim for an earlier 
effective date for the veteran's service connected low back 
disorder.  The Board has changed the phrasing of the issues 
above to more accurately reflect the veteran's claim.  


REMAND

The veteran separated from active military service in July 
1955, and shortly thereafter he filed a claim for service 
connection for a low back disorder.  This claim was denied by 
a December 1955 RO rating decision.  The basis for the denial 
was that, even though the service medical records revealed 
that the veteran injured his back during service, a November 
1955 VA medical examination diagnosed the veteran with 
sacralization of the L5-S1 vertebrae which was identified as 
a congenital abnormality.  

In September 1998 the veteran applied to reopen his claim for 
service connection for a low back disorder.  The veteran 
submitted a variety of service department, VA, and private 
medical records to support his application to reopen his 
claim.  The veteran had a personal hearing before a RO 
hearing officer in February 1999.  In June 1999 the hearing 
officer rendered a decision.  Rather than just finding that 
new and material evidence had been submitted, reopening the 
claim, and granting service connection, the hearing officer 
found clear and unmistakable error in the December 1955 
rating decision.  The RO granted service connection at a 
noncompensable disability rating effective from July 23, 1955 
and assigned a 10 percent disability rating, effective March 
23, 1998.  The veteran asserts that he warrants the 
assignment of a 10 percent disability rating effective from 
July 23, 1955, the original date of service connection.

The law states that " [p]revious determinations which are 
final and binding, 
including decisions of service connection . . .  will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105 (a) (2002) 

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The effective date of an increased rating is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  The "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400 (o) (2002).  

The key question in the present case is:  at what point in 
time does the evidence show that the veteran's service-
connected low back disability warrants a 10 percent 
disability rating?  Critical to this question is the exact 
nature of the veteran's back disability and the diagnostic 
code under which it is rated.  

The Board has previously summarized the veteran's medical 
history in a remand dated April 2001.  As a result of this 
remand a VA examination of the veteran was conducted.  
Subsequently, the case was returned to the Board and in June 
2002 the Board undertook additional development of the 
evidence on the issue on appeal pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the Board 
requested records from the service department.  The 
development has been completed.  However, the regulation 
which permitted development of evidence by the Board was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 U.S. App. LEXIS 
8275  (Fed. Cir. May 1, 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22.

The hearing officer has characterized the veteran's service-
connected low back disability as "fracture of vertebra, L5; 
spondylolisthesis ( sacralization) of L5 on S1; history of 
lumbosacral strain."  The hearing officer indicates that the 
veteran's disability is rated under Diagnostic Code 5285 for 
residuals of fracture of vertebra and Diagnostic Code 5292 
for limitation of motion of the spine.  As the Board can 
surmise from the veteran's history, this does not appear to 
be an entirely appropriate classification of the veteran's 
low back disorder.  There is no evidence of any fracture of 
the spine during service.  An old fracture at L4 was noted, 
but apparently healed without any detectable deformity.  The 
current evidence of record, obtained at VA examinations in 
September and November 2001, reveals that the veteran has 
degenerative changes (arthritis) of the lumbar spine and 
degenerative disc disease.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  


Accordingly, this case is REMANDED for the following:

1.  The RO should then readjudicate the 
veteran's claim.  Specifically the RO 
should consider that this case involves 
the initial rating of the veteran's 
service connected low back disability 
from 1955 to present and that, separate, 
or staged, ratings can be assigned for 
separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the RO finds that 
additional development is warranted, then 
such development as is appropriate should 
be conducted.  

2.  The RO should specifically consider 
rating the veteran's low back disability 
under the following diagnostic codes:  
5003, 5010, 5292, 5293, and 5295.  
Whichever is found to be most appropriate 
in light of the disability picture as 
presented by the medical evidence of 
record.  

3.  The RO's attention is also drawn to 
the fact that the Board has developed 
additional evidence since the March 2002 
Supplemental Statement of the Case 
(SSOC).  This evidence has not yet been 
reviewed by the RO.  If the claim is 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the March 
2002 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

